DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claim have been examined on the basis of the merits of the claims. 
Priority
This application is a continuation of U.S. Application No. 16/332952 filed March 13, 2019, which claims the benefit of International Application No. PCT/AU2017/051040 filed September 25, 2017, which claims the benefit of Australian Application No. 2016903879 filed September 25, 2016. The certified copy of the foreign priority application was received on the parent application on 03/13/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/29/2021 is considered and attached.
Response to Arguments
4.	Applicant’s arguments, see pages 7-10, filed 12/28/2021, with respect to claims 1, 5-20 have been fully considered and are persuasive.  The rejection of the last office action has been withdrawn.
Allowable Subject Matter
5.	Claims 1, 5-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
Chang (US2008/0270940A1, hereinafter as, Chang).  
Chang generally discloses, Fig.3, a remote controller 300 with interface as shown, para 0044, is an HMI with buttons 330, 320 and 310). The processing unit 120, process the inputs from at least one of these buttons, fig.1, para 0031). The processor outputs commands/inputs to the display unit 130, para 0039). Fig. 5, any one of the functions S507-S511 is executed based on the sixth key input and one of 1-5th key input at S506. The processing of the input signals from these depressible keys are sequentially processed by the processor 120.
However, Chang fails to disclose, as a whole, “wherein the processor is configured to: in response to detecting a change of input state for one or more of the plurality of physical buttons, (a) obtain a combined input value which is an accumulated value of one or more activated input values and (b) rewrite the memory to store the obtained combined input value and a predetermined number of past combined input values, and in response to an entry that matches a combination of the combined input values stored in the memory being found in a lookup table that specifies a predetermined correspondence between combinations of combined input values and commands, output a command corresponding to the entry based on the predetermined correspondence.”
Accordingly, the independent claims 1, 9 and 17 are allowed. The dependent claims 5-8 are also allowed based on their respective dependencies from the independent claim 1. The dependent claims 10-16 are also allowed based on their respective dependencies from the independent claim 9. The dependent claims 18-20 are also allowed based on their respective dependencies from the independent claim 17. 


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/            Primary Examiner, Art Unit 2627